[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                    FILED
                          ________________________         U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 March 15, 2006
                                No. 05-15942                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 05-00052-CR-3-RV

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                     versus

OSIEL AVILA-TRUJILLO,
a.k.a. Ociel Avila,
a.k.a. Ociel Avial-Trujillo,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                (March 15, 2006)

Before TJOFLAT, BLACK and PRYOR, Circuit Judges.

PER CURIAM:
      Osiel Avila-Trujillo appeals a condition of his supervised release. Avila-

Trujillo argues that (1) the district court plainly erred because the condition

delegates a judicial function to a probation officer and (2) is unconstitutionally

vague and overbroad. We affirm.

      Avila-Trujillo was found in a residence that was raided as part of a joint

federal and state narcotics investigation. He admitted to an officer that he had

illegally re-entered the United States after he was deported in 1997 and had a

counterfeit alien registration card. He pleaded guilty to possession or use of a

counterfeit alien identification card, 18 U.S.C. § 1546(a), and illegal re-entry into

the United States after deportation, 8 U.S.C. § 1326.

      The district court sentenced Avila-Trujillo to ten months of imprisonment

followed by one year of supervised release. The district court adopted the Pre-

Sentence Investigation report that assessed a criminal history category of III

because of Avila-Trujillo’s three prior convictions for assaulting his common law

wife. As part of Avila-Trujillo’s supervised release, the district court imposed

Standard Condition Thirteen, which requires that “as directed by the probation

officer, the defendant shall notify third parties of risks that may be occasioned by

the defendant’s criminal record or personal history or characteristics and shall

permit the probation officer to make such notifications and to confirm the



                                           2
defendant’s compliance with such notification requirement.” Avila-Trujillo did

not object to this condition.

        Avila-Trujillo argues that the district plainly erred because Standard

Condition Thirteen impermissibly delegates a judicial function to a probation

officer and is unconstitutionally vague and overbroad. We review the terms of a

supervised release for abuse of discretion, but where the defendant fails to object at

the district court, we reverse only for plain error. United States v. Zinn, 321 F.3d

1084, 1088 (11th Cir. 2003). We review constitutional issues de novo, but reverse

only for plain error where the defendant fails to object at the district court. United

States v. Walker, 56 F.3d 1196, 1198 (1995).

      The district court did not plainly err when it imposed Standard Condition

Thirteen. “We have upheld conditions of supervised release that unequivocally

impose a requirement on the defendant, but subject the defendant to the ‘approval’

or ‘direction’ of a probation officer.” United States v. Nash, ___ F.3d ___, No. 05-

11440, manuscipt op. at 6 (11th Cir. Feb. 13, 2006). Standard Condition Thirteen

is indistinguishable from the condition of supervised release we upheld in Nash.

See id. at 9. Standard Condition Thirteen does “not relegate the ‘ultimate

responsibility’ of determining [Avila-Trujillo]’s sentence to the unfettered

discretion of the probation officer.” Id. at 9.



                                            3
       Standard Condition Thirteen is also not unconsitutionally vague and

overbroad. “Conditions of supervised release are not vague and overbroad when

they are ‘undeniably related’ to the sentencing factors.” Id. at 10 (quoting United

States v. Taylor, 338 F.3d 1280, 1283–84 (11th Cir. 2003)); see 18 U.S.C. §

3553(a). Standard Condition Thirteen is “undeniably related” to Avila-Trujillo’s

refusal to comply with immigration orders and his multiple convictions for assault.

See Nash, No. 05-11440, at 10–11. Notification to third parties of these prior

convictions would protect the public. See 18 U.S.C. § 3553(a)(2)(C).

      Standard Condition Thirteen of Avila-Trujillo’s supervised release is

      AFFIRMED.




                                          4